Citation Nr: 1618896	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from November 1985 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

The Veteran has qualifying service in Southwest Asia and her diagnosed fibromyalgia has manifested to a degree of 10 percent or more since her separation from service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fully favorable decision as to the issue of service connection for fibromyalgia, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

Service Connection

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  38 C.F.R. § 3.317.  Such disability or illness must become manifest either during active service or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

In this case, the Veteran DD-214 reflects that she participated in Operation "Deliberate Guard" in the Adriatic Sea (January 1997) and in Operation "Southern Watch" in the Red Sea/Arabian Gulf (March 1997) while aboard the USS Theodore Roosevelt.  As such, the Board finds that the Veteran has qualifying service in Southwest Asia for the purposes of the presumption in favor of Persian Gulf War veterans.  Id. 

During service the Veteran was treated for chronic joint and muscle pain.  This was variously diagnosed as myalgia, myositis, Raynaud's phenomenon, and fibromyalgia.  These records include service department as well as private medical records.  Post service VA treatment records reflect on-going VA treatment for fibromyalgia since that time.  The Board notes that an April 2008 VA examiner opined that the Veteran did not have fibromyalgia.  However, in this case there is no reason to doubt the competence or credibility of the private physicians, service department, and the VA examiners.  As such, at a minimum there is no reason for the Board to prefer one opinion concerning the presence of fibromyalgia over another.  Therefore, the evidence is at least in equipoise as to the presence of fibromyalgia.  38 C.F.R. § 3.102. 

Based on this evidence, the Board finds that the Veteran has a current diagnosis of fibromyalgia and that the disability has manifested to a sufficient degree following the Veteran's separation from service.  In this regard, the VA treatment records note that the Veteran was prescribed Cymbalta (see July 2008 VA outpatient record) for daily use.  Therefore, service connection for fibromyalgia is warranted based on the presumption in favor of Persian Gulf War veterans.  38 C.F.R. § 3.317.  


ORDER

Entitlement to service connection for fibromyalgia is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


